Exhibit 10.1

 

FOURTH AMENDMENT TO
FIRST LIEN CREDIT AGREEMENT



THIS FOURTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this “Amendment”), dated
as of May 31, 2015 (the “Effective Date”), is entered into by and among FULL
HOUSE RESORTS, INC., a Delaware corporation (the “Borrower”); each of the
undersigned financial institutions (collectively, the “Lenders”); and CAPITAL
ONE, NATIONAL ASSOCIATION (“Capital One”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), as L/C Issuer and as
Swing Line Lender (as such terms are defined in the Credit Agreement referenced
below).

 

RECITALS

 

A.          The Borrower, Administrative Agent and Lenders have executed a First
Lien Credit Agreement, dated as of June 29, 2012 (as amended, the “Credit
Agreement”) providing for a Revolving Loan in the maximum aggregate principal
amount of $5,000,000, a Term Loan in the original principal amount of
$50,000,000, a Term Loan (Hotel) in the maximum principal amount of $10,000,000
and a Swing Line Loan in the maximum principal amount of $1,000,000. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
defined in the Credit Agreement.

 

B.          The Borrower has requested that the drawdown deadline for the Term
Loan (Hotel) and the beginning of the amortization period for the Term Loan
(Hotel) be extended. The Administrative Agent and Lenders are willing to accept
such requests on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

I.          AMENDMENTS TO CREDIT AGREEMENT

 

1.          Sections 2.01(g)(iii) (Loan Facilities, Scheduled Payments; Schedule
Principal Payments – Term Loans); 2.01(h)(iii) (Loan Facilities, Term Loan
(Hotel)), 2.04(b)(ii) (Amount Limitations, Commitment Reductions, Etc.;
Mandatory Reductions of Commitments) and 2.05(c) (Fees; Commitment Fees) of the
Credit Agreement are hereby amended to substitute August 31, 2015 for May 31,
2015, and October 1, 2015 for June 1, 2015.

 

2.          Section 4.02(a) (Construction, Covenants, Commencement and
Completion of Improvements of the Construction Monitoring and Disbursement
Agreement) is hereby amended to substitute August 31, 2015 for May 31, 2015.

 

3.          Except as specifically amended hereby, all of the remaining terms
and conditions of the Credit Agreement shall remain in full force and effect.

 

 



 

 

 

II.          MISCELLANEOUS

 

1.           Representations and Warranties. Borrower represents to the
Administrative Agent and the Lenders, as of March 31, 2015, as follows:

 

(a)          The representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on such
date (except for representations and warranties expressly made as of a specified
date, which shall be true and correct in all material respects (except to the
extent that such representation and warranty is qualified by materiality, in
which case such representation and warranty must be true in all respects) as of
such date);

 

(b)          No Default has occurred and is continuing; and

 

(c)          No material adverse change in the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Borrower Parties taken as a whole has occurred since March 31, 2015.

 

2.           Conditions Precedent. Upon the satisfaction of all of the following
conditions precedent, this Amendment shall, retroactively as of the Effective
Date, become effective: (i) the Borrower shall have paid or caused to be paid
all costs and expenses incurred by the Agent and the Lenders through the
Effective Date and (ii) the Agent and the Lenders shall have received the
following, all of which shall be in form and substance satisfactory to the Agent
and in sufficient counterparts:

 

(a)          Duly executed counterparts of this Amendment signed by all of the
Loan Parties.

 

(b)          Acknowledgment of First Lien Guarantors to this Amendment.

 

(c)          Acknowledgment of Second Lien Lenders to this Amendment.

 

(d)          Flood hazard determination certificates for Silver Slipper Casino
property, if required by Administrative Agent.

 

(e)          Certificate of Borrower stating that (i) all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment have been obtained, (ii) all of the foregoing conditions precedent
have been satisfied and (iii) the Effective Date has occurred; provided that if
such certificate is not received by May 31, 2015 (unless such date is extended
by the Administrative Agent), this Amendment shall become null and void.

 

(f)          Opinion of counsel to Borrower regarding the due authorization,
execution and enforceability of this Amendment.

 

(g)          Such other documents as the Administrative Agent may reasonably
request.

 

 



- 2 -

 

 

3.          Counterparts. This Amendment may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “pdf” or similar electronic copy of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart. Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.

 

4.          Effective Date. Upon the satisfaction of the conditions precedent
set forth in Section 2 of this Article II, this Amendment shall become effective
as of the Effective Date.

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender have caused this Agreement to be executed as of
the day and year first above written.

          BORROWER:   FULL HOUSE RESORTS, INC.,     a Delaware corporation      
      By:  /s/ Daniel Lee       Name:  Daniel Lee       Title:  President and
Chief Executive Officer

 

 



- 3 -

 

 

         

ADMINISTRATIVE AGENT,
COLLATERAL TRUSTEE, L/C

ISSUER. SWING LINE LENDER
AND LENDER:

  CAPITAL ONE, NATIONAL ASSOCIATION,               By:  /s/ Ross S. Wales      
Name:  Ross S. Wales       Title: Senior Vice President

 

 



- 4 -

 

 

            LENDERS:   NEVADA STATE BANK             By: /s/ Shannon Petersen  
  Name: Shannon Petersen     Title: Executive Vice President

 

 



- 5 -

 

 

                FIRST TENNESSEE BANK
NATIONAL ASSOCIATION             By: /s/ James H. Moore, Jr.     Name: James H.
Moore, Jr.     Title: Senior Vice President

 

 



- 6 -

 

 

                TRUSTMARK NATIONAL BANK             By: /s/ Craig E. Sosebee    
Name: Craig E. Sosebee     Title: First Vice President

 

 



- 7 -

 

 

                BANK OF NEVADA             By: /s/ Doron Joseph     Name: Doron
Joseph     Title: Senior Vice President

 

 



- 8 -

 

